909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Craig Jonathan SHY, Plaintiff-Appellant,v.Dr. BHATT;  Dr. Witten;  Frederica Bryant, Defendants-Appellees.
No. 89-6339.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Craig Jonathan Shy, a pro se Kentucky prisoner, appeals the district court's grant of summary judgment in his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages, Shy sued the medical staff of the Warren County (Kentucky) jail alleging that they:  (1) failed to give him proper treatment and medication;  (2) refused to let him see an outside doctor;  and (3) refused to grant him a medical transfer to an institution where he could get the proper medical attention and exercise for his back problem.


4
Upon de novo review of the magistrate's report in light of defendants' objections, the district court granted summary judgment for defendants based on Shy's failure to respond to defendants' motions for summary judgment as required by Local Rule 6(b)(1)(A).  Shy has filed a timely appeal asserting that he never received the motions and had no notice that he was required to respond to them.  Shy has also requested the appointment of counsel and in forma pauperis status on appeal.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's order of September 9, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  Shy offers no reason why he did not receive the motions for summary judgment that are certified as having been mailed to him;  and, more importantly, he does not raise any argument on appeal establishing that summary judgment was improper.


6
Accordingly, Shy's request for in forma pauperis status is hereby granted, his request for counsel is denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.